                                             Case 2:20-cv-01414-JCM-EJY Document 39
                                                                                 43 Filed 06/07/21
                                                                                          06/11/21 Page 1 of 2



                                         1   J Christopher Jorgensen
                                             Nevada Bar No. 5382
                                         2   Adrienne Brantley-Lomeli
                                             Nevada Bar No. 14486
                                         3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Pkwy, Suite 600
                                         4   Las Vegas, NV 89169-5996
                                             Tel: (702) 949-8200
                                         5   Email: cjorgensen@lewisroca.com
                                             Email: abrantley@lewisroca.com
                                         6
                                             Ted D. Hartman (pro hac vice)
                                         7   BLACKWELL BURKE P.A.
                                             431 South Seventh Street, Suite 2500
                                         8   Minneapolis, MN 55415
                                         9   Attorneys for Defendants Conagra
                                             Brands, Inc., and ConAgra Foods, Inc.
3993 Howard Hughes Parkway, Suite 600




                                        10

                                        11                                UNITED STATES DISTRICT COURT
                                        12                                       DISTRICT OF NEVADA
Las Vegas, NV 89169




                                        13   KYLE A. ALCARAZ,                                     Case No.: 2:20-cv-01414-JCM-EJY
                                        14            Plaintiff,
                                        15   vs.
                                        16   CONAGRA BRANDS, INC.; CONAGRA                         STIPULATION OF VOLUNTARY
                                             FOODS, INC.; SAM’S WEST, INC. dba                     DISMISSAL OF DEFENDANT SAM’S
                                        17   SAM’S CLUB; DOES 1 through 10; and                    WEST, INC.
                                             ROE BUSINESS ENTITIES 1 through 10,
                                        18   Inclusive,
                                        19            Defendant.
                                        20

                                        21            Plaintiff Kyle A. Alcaraz and Defendants Conagra Brands, Inc., Conagra Foods, Inc. and

                                        22   Sam’s West, Inc. (together, “Defendants”) hereby stipulate pursuant to Fed. R. Civ. P.

                                        23   41(a)(1)(A)(ii) that all claims against Sam’s West, Inc. be dismissed without prejudice. Pursuant

                                        24   to Fed. R. Civ. P. 41(a)(1)(A)(ii), this dismissal of Sam’s West, Inc. only, does not require a court

                                        25   order.

                                        26   ///

                                        27   ///

                                        28   ///



                                             114647632.1
                                              Case 2:20-cv-01414-JCM-EJY Document 39
                                                                                  43 Filed 06/07/21
                                                                                           06/11/21 Page 2 of 2



                                         1                 The Parties further stipulate that any amendment to the Complaint to add Sam’s West, Inc.
                                         2    in this matter will relate back to the date that Sam’s West, Inc. was originally named in this action.
                                         3
                                              IT IS SO STIPULATED.
                                         4

                                         5     DATED this 7th day of June, 2021.                    DATED this 7th day of June, 2021.

                                         6     CHRISTIANSEN TRIAL LAWYERS                           LEWIS ROCA ROTHGERBER CHRISTIE, LLP

                                         7       /s/ Whitney J. Barrett                               /s/ J Christopher Jorgensen
                                               PETER S. CHRISTIANSEN, ESQ.                          J CHRISTOPHER JORGENSEN, ESQ.
                                         8                                                          Nevada Bar No. 5382
                                               Nevada Bar No. 5254
                                         9     R. TODD TERRY, ESQ.                                  ADRIENNE BRANTLEY-LOMELI, ESQ.
                                               Nevada Bar No. 6519                                  Nevada Bar No. 14486
3993 Howard Hughes Parkway, Suite 600




                                        10     WHITNEY J. BARRETT, ESQ.                             3993 Howard Hughes Pkwy., Suite 600
                                               Nevada Bar No. 13662                                 Las Vegas, NV 89169
                                        11     710 South 7th Street, Suite B
                                               Las Vegas, NV 89101                                  Attorneys for Defendants
                                        12
                                               Attorneys for Plaintiff
Las Vegas, NV 89169




                                        13

                                        14

                                        15
                                                                                            IT IS SO ORDERED.
                                        16

                                        17
                                                                                           ____________________________________
                                        18                                                 UNITED STATES
                                                                                           UNITED  STATESMAGISTRATE     JUDGE
                                                                                                           DISTRICT JUDGE
                                        19                                                             June 11, 2021
                                                                                            DATED:
                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                                 -2-

                                             114647632.1
